Detailed Action

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 11-14-22 is acknowledged. Claims 13-21 (Group II), and 22-25 (Group III), are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-14-22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “330” has been used to designate both a first distributor (see page 16, line 2) and a second distributor (see specification, page 8, lines 3-4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character “5” or “6” (the number is burred and illegible) (see Figures 2a and 3a) is not described in the specification.
Reference character “57” or “67” (the number is blurred and illegible) (see Figures 2a and 3a) is not described in the specification.
Reference character 42 (see Figures 2a and 3a) is not described in the specification.
Reference character 24 (see Figure 2a) is not described in the specification.
Reference character 23 (see Figure 3a) is not described in the specification.
Reference character “10” (the number is blurred and illegible) (see Figure 3a) is not described in the specification.
The term “SECTION G-G” appearing in drawing label of Figures 2a and 3a is not described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
Figure 2a:  The character numbers, title, and labels presented in Fig. 2a are blurred and illegible.
Figure 3a: The character numbers, title, and labels presented in Fig. 3a are blurred and illegible.
Figure 4: The charts and wording presented in Fig.4 are blurred and illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 10, and 11 are objected to because of the following informalities: 
Regarding claims 1, 2, 10, and 11: 
Applicant should replace occurrences of “GAC” with “granulated activated carbon.”
Applicant should replace occurrences of “IX” with “ion exchange.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7: 
At line 1, “the first vessel” lacks antecedent basis. There is no previous recitation of a “first” vessel. It is believed that applicant intended “the vessel” and the claim has been interpreted as such. To correct this issue, applicant should amend the claim to recite the vessel.
Claims 8-10 are rejected as being dependent on a rejected claim.
Regarding claim 11: 
At line 1, “the vessel” is indefinite as it is uncertain as to which “vessel” applicant is referring. Note that claim 11 depends from claim 10 – which refers to both “the first vessel” and “the second vessel” originating in claim 8. Because claim 11 does not refer to a first or second vessel, it is believed that applicant is referring to the pressurized media vessel as recited in claim 1. Accordingly, limitations of claim 11 are interpreted as depending from claim 1. 
Claim 12 is rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miller (US Patent Number: 3,554,377).
Claim 1: 
Regarding the limitation: A water treatment system, comprising a pressurized media vessel, Miller discloses a tank (vessel) and treatment of liquids using successive layers or beds of granular treating materials (media) which are separated using separators which permit compaction of the beds in response to pressure of liquid (pressurized media vessel) flowing through the apparatus (water treatment system comprising a pressurized media vessel) (see column 1, lines 40-70). Miller intends to produce high quality water that meets the highest standards for taste, color, odor, pH, and mineral content (see Abstract; column 1, lines 34-40).
Regarding the limitation: capable of effectively containing either granulated activated carbon (GAC) or ion exchange (IX) resin media, Miller discloses activated charcoal (see column 1, lines 62-64). Miller discloses receptacle 2 includes bed 30 of granular activated carbon (GAC) and bed 32 of exchange resin (IX) (receptacle capable of effectively containing granulated activated carbon or ion exchange resin media) (see column 2, lines 52-60). Miller discloses that various combinations of sequential beds may be employed (see column 2, lines 61-66).
Regarding the limitation: and a flanged inlet configured to introduce process water to the vessel for treatment, Miller discloses an access opening 12 provided in upper end wall 6 (flanged inlet 6 and 12) comprising a 4-way distributor valve 16. Extending from the distributor valve 16 through access opening 12 is a tubular conduit 22 from top wall 6 to bottom wall 8 (see Figure 1; column 2, lines 34-42). The distributor valve 16 directs liquid entering inlet 18 downwardly into receptacle 2 through opening 12 which then passes through the successive filters and beds of granular material (flanged inlet configured to introduce process water to the vessel for treatment) (see Figure 1; column 3, lines 18-25).
Regarding the limitation: wherein the flanged inlet is configured to removably receive a first distributor constructed and arranged to distribute the process water to a GAC bed housed within the vessel in a first mode of operation, Miller discloses filters 36 (distributors) provided between beds of granular material (distributors arranged between beds of granular material to distribute process water). The filters serve to hold granular material and have pores (constructed with liquid distribution points to distribute process water to the granular material) (see Figures 2 and 7; column 2, lines 67-75). Miller discloses the access opening 12 (flanged opening) is smaller than the filters 36 – but the filters 36 (which distribute process water to granular material beds) are flexible and readily collapsed to a size permitting passage through the opening 12 (flanged opening) for installation or removal from the receptacle (flanged inlet configured to removably receive a first distributor constructed and arranged to distribute the process water to a GAC bed housed within the vessel in a first mode of operation). Miller discloses receptacle 2 includes bed 30 of granular activated carbon (GAC) and bed 32 of ion exchange resin (IX) (receptacle capable of effectively containing granulated activated carbon or ion exchange resin media) (see column 2, lines 52-60). The distributor valve 16 directs liquid entering inlet 18 downwardly into receptacle 2 through opening 12 which then passes through the successive filters and beds of granular material (flanged inlet configured to introduce process water to the vessel for treatment) (first mode of operation) (see Figure 1; column 3, lines 18-25). 
It is also noted that the distributor valve 16 may alternatively be interpreted as a first distributor which is removably received within the flanged inlet and constructed and arranged to distribute the process water to the GAC bed housed within the vessel.
Regarding the limitation: and a second distributor constructed and arranged to distribute the process water to an IX resin media bed within the vessel in a second mode of operation, Miller discloses filters 36 (distributors) provided between beds of granular material (distributors arranged between beds of granular material). Miller discloses a backwash/regeneration process (second mode of operation) (see Figure 3; column 1, lines 54-62). Miller teaches that valve 16 directs liquid entering inlet 18 downward through conduit 22 (second distributor) and outwardly through openings 28 into lower bed 30 of granular material and upwardly through successive filters 36 and beds 32 (exchange resin media bed) and 34 (distributor constructed and arranged to distribute process water to an ion exchange resin media bed within the vessel) through opening 12 and outlet 20 (see column 3, lines 32-40).
It is also noted that the distributor valve 16 may alternatively be interpreted as a second distributor which is removably received within the flanged inlet and constructed and arranged to direct liquid water downward through the conduit 22 to the IX bed housed within the vessel.
Claim 2: Regarding the limitation: The system of claim 1, wherein the vessel houses a GAC bed in the first mode of operation, and wherein the vessel houses an IX resin media bed in the second mode of operation, Miller discloses receptacle 2 includes bed 30 of granular activated carbon (GAC) and bed 32 of exchange resin (IX) during distribution and regeneration (receptacle capable of effectively containing granulated activated carbon or ion exchange resin media) (see Figures 1; column 2, lines 52-60).
The distributor valve 16 directs liquid entering inlet 18 downwardly into receptacle 2 through opening 12 which then passes through the successive filters and beds of granular material (flanged inlet configured to introduce process water to the vessel for treatment) (first mode of operation). Thus, Miller discloses that the tank 2 (vessel) houses a GAC bed in the first mode of operation (see Figure 1; column 3, lines 18-25). Miller discloses a backwash/regeneration process (second mode of operation) (see Figure 3; column 1, lines 54-62). Miller teaches that distributor valve 16 directs liquid entering inlet 18 downward through conduit 22 (second distributor) and outwardly through openings 28 into lower bed 30 of granular material and upwardly through successive filters 36 and beds 32 (exchange resin media bed) and 34 (distributor constructed and arranged to distribute process water to an ion exchange resin media bed within the vessel) through opening 12 and outlet 20. Thus, miller discloses the vessel houses an exchange resin media bed in the second mode of operation (see Figure 2).
As noted, the distributor valve 16 may alternatively be interpreted as a second distributor arranged to direct liquid water downward through the conduit 22 to the IX bed housed within the vessel (second mode of operation).
Claim 3: Regarding the limitation: The system of claim 1, wherein the first distributor is a single point distributor, Miller discloses an access opening 12 provided in upper end wall 6 (flanged inlet 6 and 12) comprising a 4-way distributor valve 16. Extending from the valve 16 through access opening 12 is a tubular conduit 22 from top wall 6 to bottom wall 8 (flanged inlet 6) (see Figure 1; column 2, lines 34-42). The distributor valve 16 directs liquid entering inlet 18 downwardly into receptacle 2 through opening 12 (a valve distributor providing single point of distribution through the opening 12) (see Figure 1; column 3, lines 18-25). 
It is noted that the distributor valve 16 is a 4-way distributor and delivers water to different points (single and multi-point distribution) and may function as the first distributor.
Claim 4: Regarding the limitation: The system of claim 1, wherein the second distributor is a multi-point distributor, Miller teaches that the lower end of the conduit 22 (second distributor) is provided with a multiplicity of openings 28 (multipoint distributor/multiple points of distribution from distributor) for providing communication between the interior of the conduit and the interior of the receptacle 2 (see Figures 1 and 3; column 2, lines 45-48). 
It is noted that the distributor valve 16 is a 4-way distributor and delivers water to different points (single and multi-point distribution) and may function as the second distributor.
Claim 5: Regarding the limitation: The system of claim 4, wherein the second distributor is a four-point distributor, Miller teaches that the lower end of the conduit 22 (second distributor) is provided with a multiplicity of openings 28 (four points of distribution from the distributor) for providing communication between the interior of the conduit and the interior of the receptacle 2 (see Figures 1 and 3; column 2, lines 45-48).
It is noted that the distributor valve 16 is a 4-way distributor and delivers water to different points (single and multi-point distribution) and may function as the second distributor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent Number: 3,554,377), as applied to claims 1-5 above, in view of Noling (US Publication Number: 2017/0326478 A1).
Claim 6: 
Regarding the limitation: The system of claim 1, wherein the vessel comprises at least one sample port, Miller does not disclose at least one sample port. 
However, Noling et al. (Noling hereafter) disclose a stormwater filtering system using downflow and a plurality of filter types (see Abstract; paragraph 39). Noling reaches inclusion of inlet and outlet sample ports which provide access to the system for testing the water for compliance (see Figure 11; paragraph 46, 50, 67).
Noling and Miller are considered analogous references as each is concerned with filtering water through a plurality of filter types.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Miller at least one sample port to provide access to the system for testing the water for compliance with mandated requirements because Miller indicates that the water being purified is intended to meet the highest standards for taste, color, odor, pH, and mineral content (see Abstract; column 1, lines 34-40).
Claim 7: 
Regarding the limitation: The system of claim 6, wherein the first vessel comprises four sample ports, Miller, modified, discloses two sample ports - does not teach four sample ports.
Although Miller, as modified by Noling, does not disclose the number of sample ports claimed, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04 (VI)(B)).
Noling and Miller are considered analogous references as each is concerned with filtering water through a plurality of filter types.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Miller the necessary number of sample ports, to include four, to provide the necessary number of access points to the system for testing the water for compliance with mandated requirements because Miller indicates that the water being purified is intended to meet the highest standards for taste, color, odor, pH, and mineral content and it would have been obvious to have provided an access point for each value required to meet a specific standard of quality (see Abstract; column 1, lines 34-40).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent Number: 3,554,377), as applied to claims 1-5 above, in view of Muller (US Patent Number: 4,383,920).
Claim 8: Regarding the limitation: The system of claim 1, wherein the pressurized media vessel is a first pressurized media vessel, and wherein the system further comprises a second pressurized media vessel, Miller does not disclose a second pressurized media vessel.
However, Muller et al. (Muller hereafter) teach a method for fluid purification using multiple purification treatment tanks connected in series or parallel. Each of the tanks can be filled with one or more purification treatment materials selected from among multiple materials. The system is capable of regenerating materials. Muller teaches that the system can be precisely tailored to the needs of each individual customer using different combinations of materials and tanks in series and/or parallel (see column 1, lines 29-43).
The references of Miller and Muller are considered analogous references in that each reference is concerned with water purification using activated carbon and ion exchange resins.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Miller a second or plurality of treatment tanks because Muller teaches that the system can be tailored to the needs of each individual customer.
Claim 9: Regarding the limitation: The system of claim 8, wherein the first and second vessels are arranged in parallel, the above discussions of Miller and Muller apply herein. 
Miller does not disclose first and second pressurized vessel arranged in parallel.
However, Muller teaches first and second treatment vessels arranged in parallel. Muller teaches the system has complete flexibility of use (see column 4, lines 28-33).
The references of Miller and Muller are considered analogous references in that each reference is concerned with water purification using activated carbon and ion exchange resins.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Miller first and second treatment tanks arranged in parallel, or in series, because Muller teaches that the system provides complete flexibility for tailoring to the needs of each individual customer.
Claim 10: Regarding the limitation: The system of claim 8, wherein the first vessel houses a GAC bed and the second vessel houses an IX resin media bed, the above discussions of Miller and Muller apply herein. 
Miller discloses a vessel having GAC and resin media beds therein. Miller does not disclose first and second vessels in which the first vessel houses a GAC bed and the second treatment vessel houses an IX resin bed.
However, Muller teaches using activated carbon filters ahead of a demineralizer system (IX resin) (see column 3, lines 22-27; column 4, lines 44-48).
The references of Miller and Muller are considered analogous references in that each reference is concerned with water purification using activated carbon and ion exchange resins.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Miller a first vessel housing a GAC and the second vessel housing an IX resin media bed, in series or in parallel, because Muller teaches that the system provides complete flexibility for tailoring to the needs of each individual customer.
Claim 11: Regarding the limitation: The system of claim 10, wherein the vessel houses a GAC bed and an IX resin media bed arranged in series, the limitations of the claim are being interpreted as depending from claim 1, as the claim refers to “the vessel” rather than a first or second vessel. The above discussion of Miller applies herein. Miller teaches the vessel houses a GAC bed and an IX resin bed arranged in series (see Figures 1, 3, and 9). 
It is additionally noted that Muller teaches using activated carbon filters ahead of a demineralizer system (IX resin) in separate tanks (see column 3, lines 22-27; column 4, lines 44-48).
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Miller a first vessel housing a GAC and the second vessel housing an IX resin media bed, in series or in parallel, because Muller teaches that the system provides complete flexibility for tailoring to the needs of each individual customer.
Claim 12: Regarding the limitation: The system of claim 11, wherein the flanged inlet is connected to the second distributor, the above discussion of Miller applies herein. Specifically, Miller discloses an access opening 12 provided in upper end wall 6 (flanged inlet 6 and 12) comprising a 4-way distributor valve 16. Extending from the valve 16 through access opening 12 is a tubular conduit 22 from top wall 6 to bottom wall 8 (see Figure 1; column 2, lines 34-42). Accordingly, Miller teaches the limitation of the claim. 

Prior Art of Record
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure: Voedisch (US Patent Number: 3,847,805 A) teaches resin tank distributors; Long (US Publication Number: 2004/0074836 A1) teaches resin tank distributors; Petit (US Patent Number: 5,584,996) teaches tank distributors; Bourgeois (US Patent Number: 6,132,612 A) teaches liquid ionizing apparatus; Mulvey (US Patent Number: 7,217,363 B2) teaches distributors; Miers (US Publication Number: 2004/0129623 A1) teaches water treatment tanks in series and parallel; Powers (US Publication Number: 2008/0035578 A1) teaches water treatment tanks in series: Pedersen (US Patent Number: 5,145,588 A) teaches water treatment tanks in series; Bortun (US Patent Number: 7,169,297 B2) teaches tanks in series and parallel; Li (CN 203683166 U) teaches resin tank distributors; Stivers (WO 9515803 A1) teaches ion exchange tank distributors; Giyokajeu (EP 2135657 B1) teaches tank distributors; Muller (US Patent Number: 4,659,460 A) teaches using multiple tanks in series and/or parallel; and Gabdrakhmanova (RU 194144 U1) teaches tank distributors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106 (ET). The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBIN S GRAY/Examiner, Art Unit 1773          


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773